USCA11 Case: 20-13807    Date Filed: 07/19/2021   Page: 1 of 3



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13807
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:19-cr-00052-JDW-PRL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

SHELLEY DEVAUGHN COOK,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 19, 2021)

Before JILL PRYOR, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13807       Date Filed: 07/19/2021   Page: 2 of 3



      Shelley Cook appeals his 180-month sentence imposed under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), after he pled guilty to being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g).

Acknowledging that he is raising his arguments for purposes of appellate

preservation, Cook argues that his prior conviction under Florida’s resisting arrest

with violence statute, Fla. Stat. § 843.01, cannot be a violent felony under the

Armed Career Criminal Act.

      We review de novo whether a prior conviction is a violent felony for

purposes of the ACCA. United States v. Harris, 941 F.3d 1048, 1051 (11th Cir.

2019).

      The ACCA imposes a mandatory minimum term of imprisonment of 15

years for those who violate 18 U.S.C. § 922(g) and who have previously been

convicted on 3 different occasions of violent felonies or serious drug offenses. 18

U.S.C. § 924(e)(1). A “violent felony” under the ACCA is a crime that is

punishable by more than one year’s imprisonment and “has as an element of the

use, attempted use, or threatened use of physical force against the person of

another.” 18 U.S.C. § 924(e)(2)(B)(i). U.S.S.G. § 4B1.2(a)(1) uses identical

language to define a “crime of violence” and is interpreted to mean the same thing

as a violent felony under the ACCA. United States v. Golden, 854 F.3d 1256,

1257 (11th Cir. 2017).


                                          2
          USCA11 Case: 20-13807       Date Filed: 07/19/2021    Page: 3 of 3



      We have determined that a prior conviction for resisting an officer with

violence in violation of Fla. Stat. § 843.01 categorically qualifies as a crime of

violence under the elements clause in U.S.S.G. § 2L1.2, comment. (n.1(B)(iii)).

United States v. Romo-Villalobos, 674 F.3d 1246, 1251 (11th Cir. 2012). Violence

is a necessary element of the offense. Id. at 1249. In United States v. Hill, we

reaffirmed this holding under the elements clause in the ACCA. 799 F.3d 1318,

1322–23 (11th Cir. 2015).

      Under the prior precedent rule, we are bound to follow a prior binding

precedent unless and until it is overruled by this Court en banc or by the Supreme

Court. United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008). The

prior panel precedent rule applies even if the prior precedent is arguably flawed.

Golden, 854 F.3d at 1257.

      Here, Cook’s argument that his prior conviction for Florida resisting an

officer with violence is not a violent felony is foreclosed by our binding precedent.

Hill, 799 F.3d at 1322–23; Romo-Villalobos, 674 F.3d at 1251. Accordingly, the

district court did not err in sentencing Cook as an armed career criminal.

      AFFIRMED.




                                           3